Citation Nr: 1444753	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing (SAH).

2. Entitlement to a certificate of eligibility for financial assistance in acquiring special home adaptations (SHA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to May 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied the Veteran's claims for eligibility for a certificate of financial assistance in acquiring SAH or SHA.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents in these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

The Veteran's service-connected back and lower extremity disabilities preclude locomotion without the aid of a wheelchair.


CONCLUSIONS OF LAW

1. The effects of the Veteran's service-connected disabilities meet the criteria for entitlement to financial assistance in acquiring specially adapted housing. 38 U.S.C.A. §2101(a) (West 2002); 38 C.F.R. § 3.809 (2013).

2. The Veteran's entitlement to financial assistance in acquiring specially adapted housing precludes entitlement to financial assistance in acquiring special home adaptations. 38 U.S.C.A. §2101(b) (West 2002); 38 C.F.R. § 3.809a (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran contends that the effects of his service-connected disabilities make him eligible for VA assistance with SAH or SHA. Congress authorized VA to provide financial assistance in acquiring a suitable specially adapted housing unit to veterans with certain specified combinations of service-connected disabilities.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. For veterans who are not eligible for assistance in acquiring an adapted housing unit under 38 U.S.C.A. § 2101(a), VA provides veterans financial assistance in acquiring adaptations to the veteran's residence, if the veteran has certain specified combinations of service-connected disabilities. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

To receive assistance for SAH, a veteran must have permanent and total service-connected disability that is due to:

(1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or


(3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(4) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or

(6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

38 U.S.C.A. § 2101(a), 38 C.F.R. § 3.809(b).

For purposes of eligibility for assistance for SAH, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

Service connection has been established for the Veteran's back, feet, psychiatric, digestive system, and reproductive system disabilities. The combined disability rating for his service-connected disabilities is 90 percent, and a total disability rating based on individual unemployability has been in effect from 2005. The RO describes his back disability as lumbosacral strain residual to injury and intervertebral disc disease with chronic left leg pain. The RO describes his bilateral foot disability as bilateral plantar fasciitis residual to injury.

Medical records show worsening of the Veteran's back and foot disabilities over time, with diminishing capacity for weightbearing. On VA examination in January 2009, the Veteran reported constant pain in his back, legs, and feet, and weakness in his back and legs. He stated that he walked unsteadily, using a cane for support, and could only walk short distances. He indicated that he used a wheelchair for most movement. The examiner observed that his gait was unsteady and slow, with a forward leaning posture and jerky movement of the spine. The examiner found that the Veteran had pain with any walking, and could not stand or walk for longer than five minutes.

In December 2010, J. H., M.D., a private physician who treats the Veteran, wrote that he had severe lumbar radiculopathy and weakness of the lower extremities, and that he could not ambulate without a wheelchair.

On VA examination in March 2012, an examiner found that the Veteran was wheelchair bound due to his back disability with radiculopathy. The examiner noted that the Veteran was limited to three minutes of standing and three to four steps of walking. He found that both of the Veteran's feet had plantar fasciitis and pes cavus, also contributing to the limitation of his capacity for standing and walking and the necessity of a wheelchair.

The Veteran is totally disabled due to service-connected disabilities. He is impaired in using his lower extremities to the extent that he regularly and constantly requires a wheelchair for locomotion. His back and lower extremity disabilities preclude locomotion without a wheelchair. The combined effects of his service-connected disabilities meet one of the scenarios under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) for assistance in acquiring SAH. The Board therefore grants the Veteran's appeal for that benefit.

The Veteran appealed the denial of his claim for both assistance in acquiring SAH and assistance in acquiring SHA. VA provides the second type of benefit, SHA, only to veterans who are not eligible for SAH, and who meet certain specified requirements. As the Board herein grants entitlement to assistance for SAH, the Veteran is not eligible for assistance for SHA.


ORDER

Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for financial assistance in acquiring special home adaptations is precluded by the award of financial assistance in acquiring specially adapted housing, and is therefore denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


